COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00720-CV
Style:                              In re Memorial Hermann Hospital System, Memorial Hermann Physician Network,
                                    Michael Macris, M.D., P.A., and Keith Alexander
Date motion filed*:                 October 29, 2013
Type of motion:                     Motion for extension of time to file response
Party filing motion:                Real party in interest
Document to be filed:               Response

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                  September 6, 2013
         Number of previous extensions granted:              2               Current Due date: October 28, 2013
         Date Requested:                                     November 4, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: November 4, 2013
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Laura Carter Higley
                       X

Panel consists of      ____________________________________________

Date: November 26, 2013




November 7, 2008 Revision